United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, U.S. MARSHALS )
SERVICE, DISTRICT OF COLUMBIA
)
SUPERIOR COURT, Washington DC, Employer )
__________________________________________ )
K.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1784
Issued: April 20, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 23, 2019 appellant filed a timely appeal from a February 26, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
has elapsed from the last merit decision, dated November 14, 2017, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction3 over the merits of this case.
1
Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.2(b). Pursuant to the Board’s Rules
of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In support of appellant’s
oral argument request, he asserted that oral argument should be granted because OWCP had applied an incorrect
standard to the evidence submitted as the medical evidence established employment-related disability. The Board, in
exercising its discretion, denies appellant’s request for oral argument because the arguments on appeal can adequately
be addressed in a decision based on a review of the case record. Oral argument in this appeal would further delay
issuance of a Board decision and not serve a useful purpose. As such, the oral argument request is denied and this
decision is based on the case record as submitted to the Board.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 26, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 22, 2015 appellant, then a 50-year-old deputy United States Marshal, filed a
traumatic injury claim (Form CA-1) alleging that on January 14, 2014 he experienced a sudden
onset of lumbar radiculopathy and severe pain after spending the workday in a seated stationary
position in a courtroom while in the performance of duty. He indicated that he had increased pain
with sitting down and standing up from his chair and the nature of his injury included a lumbar
injury, herniated disc, and lumbar radiculopathy. Appellant stopped work on January 14, 2014.
On August 13, 2015 OWCP accepted the claim for exacerbation of spondylolisthesis, L5-S1, and
exacerbation of sciatica.
Beginning on August 19, 2015 appellant filed a series of claims for compensation (Form
CA-7) for disability for the period March 10 through November 28, 2014.
In reports dated March 10, April 9, June 25, August 6, and, October 1, 2014 and
January 29, 2015, Dr. Christopher R. Good, a Board-certified orthopedic surgeon, noted
appellant’s history of injury January 14, 2014, finding that appellant developed severe low back
pain after prolonged sitting during a trial and advised that appellant was disabled from January 16
through December 1, 2014. He reviewed appellant’s April 9, 2014 magnetic resonance imaging
(MRI) scan and diagnosed spondylolysis, spondylolisthesis, instability, disc collapse, progressive
pain, and neurologic symptoms. Dr. Good opined that prolonged positioning, including sitting
during a long trial, increased the pressure in the discs of the lumbar spine resulting in increased
inflammation and worsening symptoms including stenosis on subsequent neural structures at the
L5-S1 level where appellant had an isthmic spondylolisthesis. He requested that appellant’s
accepted conditions be expanded to include additional conditions beyond lumbar sprain including
lumbar spondylolisthesis and radiculopathy. Dr. Good noted that appellant could return to work
without restrictions on December 1, 2014. He also recommended lumbar decompression and
stabilization at L4-5 and L5-S1.
Lindsay D. Orosz, a physician assistant, completed a work release note and asserted that
appellant was totally disabled from March 10 through November 28, 2014 due to his accepted
work-related injury.
In an August 28, 2015 development letter, OWCP requested that appellant provide
additional medical evidence, explaining why he was unable to perform the duties of his position
beginning March 10, 2014. It afforded him 30 days for a response.
On May 8, 2014 Dr. K.C. Glidiner, an employing establishment physician, conducted a
medical review and opined that appellant was medically unqualified to perform the essential
functions of his position. He found that appellant continued to experience severe back and leg
pain. On May 23, 2014 the employing establishment restricted appellant from full duty and noted
that it had no permanent limited-duty positions available for law enforcement employees.
By decision dated November 30, 2015, OWCP denied appellant’s disability claim for the
period from March 10 through November 28, 2014.
2

In a December 9, 2015 note, Lani Ellis, a physician assistant, noted that appellant was out
of work for much of 2014 due to symptoms of his conditions.
On January 4, 2016 appellant requested reconsideration. He provided documents from the
employing establishment restricting him from work. On May 8, July 14, and October 1, 2014
Dr. Glidiner found appellant unable to perform aggressive law enforcement activities and not
medically qualified for his position.
By decision dated March 25, 2016, OWCP denied modification of its prior decisions.
On May 23, 2016 appellant requested reconsideration. He provided May 22 and June 25,
2014 form reports in which Dr. Good indicated that appellant was totally disabled due to severe
low back and bilateral pain. Dr. Good diagnosed lumbar spondylolisthesis, radiculopathy, and
segmental instability.
On May 27, 2014 Dr. Glidiner restricted appellant from any work duty with the employing
establishment.
In a September 10, 2014 report, Dr. Good diagnosed isthmic spondylolisthesis at L5-S1,
stress fracture of the low back, spinal instability, and lumbar radiculopathy. He found that
appellant was unable to participate in the activities of daily living or to perform the full range of
duties for his federal position in law enforcement. Dr. Good recommend lumbar stabilization
surgery with a fusion at L4-5 and L5-S1.
On September 8, 2014 Dr. Glidiner found that appellant was medically disqualified for his
position. In a November 11, 2014 report, he found that appellant could perform nonexertional
duty without aggressive law enforcement activities.
By decision dated August 19, 2016, OWCP denied modification of its prior decisions.
On August 21, 2017 appellant requested reconsideration. He provided an August 15, 2017
letter, asserting that OWCP had not properly applied its regulations, an excerpt from a medical
publication, a history of his employment injuries, and an assertion that he was totally disabled due
to his employment injuries from January 15 through December 3, 2014. Appellant noted that he
was removed from service on August 6, 2014 as he was not medically qualified to perform the
essential functions of his federal job and removed from his position on November 19, 2015.
By decision dated November 14, 2017, OWCP denied modification of its prior decision.
On November 13, 2018 appellant requested reconsideration of the November 14, 2017
decision. In support of his request, he provided an additional report dated November 12, 2018
from Dr. Good. Dr. Good noted that appellant experienced an initial exacerbation of his symptoms
in 2014. He diagnosed lumbar spondylolisthesis and lumbar sciatica and found that appellant’s
disc herniation, spondylolysis, segmental instability, and radiculopathy were all part of
spondylolisthesis causing sciatica. Dr. Good opined that the exacerbation of spondylolisthesis and
sciatica were responsible for appellant’s total disability for the period between January and
December 2014. He again recommended surgical intervention in the form of lumbar fusion.
By decision dated February 26, 2019, OWCP denied appellant’s request for
reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
3

LEGAL PRECEDENT
Section 8128(a) of FECA4 does not entitle a claimant to review of an OWCP decision as a
matter of right.5 OWCP has discretionary authority in this regard and has impose certain
limitations in exercising its authority.6 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.7
A timely request for reconsideration, including all supporting documents, must set forth arguments
and contain evidence that either: (i) shows that OWCP erroneously applied or interpreted a
specific point of law; (ii) advances a relevant legal argument not previously considered by OWCP;
or (iii) constitutes relevant and pertinent new evidence not previously considered by OWCP.8
When a timely request for reconsideration does not meet at least one of the above-noted
requirements, OWCP will deny the request for reconsideration without reopening the case for
review on the merits.9
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8182(a).
Appellant filed a timely request for reconsideration on November 13, 2018, but did not
show that OWCP erroneously applied or interpreted a specific point of law, or advance a new and
relevant legal argument not previously considered by OWCP. Consequently, he was not entitled
to a review of the merits based on the first and second above-noted requirements under 20 C.F.R.
§ 10.606(b)(3).
The underlying issue in this case is whether appellant has submitted sufficient medical
evidence to establish that he was totally disabled from work for the period March 10 through
November 28, 2014 due to his accepted conditions of exacerbation of spondylolisthesis, L5-S1,
and exacerbation of sciatica. However, he did not submit any relevant and pertinent new evidence
with his November 13, 2018 request for reconsideration.
Appellant provided a medical report from Dr. Good dated November 12, 2018 with his
request for reconsideration. Dr. Good repeated his previous diagnoses, findings, and conclusions.
As this report repeats evidence already in the case record, it is cumulative and does not constitute
relevant and pertinent new evidence. Providing additional evidence that either repeats or
4

5 U.S.C. § 8128(a). Under section 8128 of FECA, the Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application.
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [appellant’s] own motion or on application.” 5 U.S.C. § 8128(a).
5

6

20 C.F.R. § 10.607.

7
Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of its decision for which review is sought. Federal (FECA) Procedure Manual,
Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document
receipt date of the request for reconsideration as indicated by the “received date” in the Integrated Federal Employees’
Compensation System (iFECS). Id. at Chapter 2.1602.4b.
8

Id. at § 10.606(b)(3).

9

Id. at § 10.608(b).

4

duplicates information already in the record does not constitute a basis for reopening a claim.10
Therefore, it is insufficient to require OWCP to reopen the claim for consideration of the merits.
Because appellant has not provided relevant and pertinent new evidence, he was not entitled to a
review of the merits based on the third requirement under section 10.606(b)(3).11
The Board therefore finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8182(a).
ORDER
IT IS HEREBY ORDERED THAT the February 26, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 20, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10
P.W., Docket No. 20-0380 (issued November 23, 2020); S.F., Docket No. 18-0516 (issued February 21, 2020);
James W. Scott, 55 ECAB 606, 608 n.4 (2004).
11

20 C.F.R. § 10.606(b)(3)(iii).

5

